IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                    FILED
                                                            U.S. COURT OF APPEALS
                                No. 07-13673                  ELEVENTH CIRCUIT
                            Non-Argument Calendar                May 28, 2008
                          ________________________              THOMAS K. KAHN
                                                                    CLERK

                    D.C. Docket No. 07-00051-CR-T-26-TBM

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

AMIN HERNANDEZ-PEREA,
                                                          Defendant-Appellant.

                            __________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         _________________________

                                  (May 28, 2008)

Before BIRCH, DUBINA and BLACK, Circuit Judges

PER CURIAM:

      Grady C. Irvin, Jr., appointed counsel for Amin Hernandez-Perea in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Hernandez-Perea’s conviction

and sentence are AFFIRMED.




                                         2